Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The examiner initially attempted to search and examine the claims without a restriction requirement.  However, following review of the amendments, affidavit, and arguments, the breadth of the crystals claimed (both product and method of making the same) is not deemed reasonably searchable without a serious burden, necessitating the need for a species election.  Additional Note:  Upon closer review of the methods of making claimed, there now appear to be questions surrounding what additional steps are required in order to arrive at “any” given crystal species.  Namely, if e.g. the species of claim 2 were to be the species election, what additional method steps are required (and need to be searched), in order to arrive at this species?  As claimed, the methods do not provide any additional steps as to how a person of ordinary skill in the art, following the method claimed, would be guided to arrive at any one crystal species versus another crystal species, and thereby reproduce any specific species for which applicant asserts he is in possession of, e.g. the species of claim 2 versus that of claim 3.  Applicant may consider addressing this on the record (e.g. amendment, arguments, other evidence) in the next response alongside the election.
Election/Restrictions
Species Election
Restriction is required under 35 U.S.C. 121 and 372.

This application contains claims directed to the following patentably distinct classes of species, for which a single species election is required of each:  
A specific crystal species of glutathione trisulfide dihydrate (e.g. that of claim 2?).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  Further, the species are not necessarily coextensively searchable.  In addition, these species are not obvious variants of each other based on the current record, absent evidence to the contrary set forth on the record.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all independent claims.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CRF 1.143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on M-Th. 7AM-5:30PM (10 Hrs.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654